WPT LLC                             EXHIBIT 10.20
(“Westlake” or “Party”)
        








EXCHANGE AGREEMENT (the “Agreement”)




Exchange Counterparty: Westlake Chemical OpCo LP (hereinafter “Counterparty” or
“Party”)
Address 2801 Post Oak Blvd, Houston TX 77056
 
Exchange Period/Term:
August 1, 2014 through August 1, 2015 and continuing year to year thereafter,
unless otherwise terminated by either Party by giving written notice of
termination to the other Party at least three (3) months in advance of the date
of termination specified in such notice (“Term”).



Westlake Delivers:


Delivery Point(s)
Product
Quantity
 
Differential Fees Payable by Counterparty
Williams Storage Hub in Mt Belvieu TX
Or other mutually agreeable locations from time to time
Ethylene
(meeting specifications of Delivery Points)
Ratably, Up to 200 MM lbs. per year, or mutually agreeable
 
0.6 cents per pound, to be revised annually upon mutual consent by the Parties;
provided that the Differential Fees shall never be lower than 0.6 cents per
pound.



Exchange Counterparty Delivers:


Delivery Point(s)
Product
Quantity
 
Differential Fees Payable by Westlake
The applicable Delivery Points as set forth in that certain ethylene sales
agreement among Westlake, Counterparty and several other affiliates of Westlake
(the “Ethylene Sales Agreement”)
Or other mutually agreeable locations from time to time
Ethylene
(meeting specifications in the Ethylene Sales Agreement)
Ratably, Up to 200 MM lbs. per year, or mutually agreeable
 
none



Special Provisions:
(1) Not less than five (5) days prior to the beginning of each month,
Counterparty shall nominate Westlake of the quantity of Product to be exchanged
that Westlake shall deliver during such month to Counterparty at the applicable
Delivery Point(s). Westlake shall accept all such nominations pursuant to the
terms and conditions of this Agreement.





(2) The IMBALANCE on exchange in any given month will not exceed 1 million
pounds unless otherwise agreed upon by the Parties or as set forth below. Any
IMBALANCE at the end of the Term (including any non-delivery of agreed-upon
exchange) will be settled by invoice at a price equal to the weighted average
ethylene spot price for Mt. Belvieu as reported by IHS for the months the
imbalance has been in place, unless otherwise agreed. For the avoidance of
doubt, (X) a complete failure to conduct any delivery or (Y) a delivery of
insufficient quantity in excess of 1 million pounds in each exchange, in either
case following mutual agreement on quantity as set forth in (1) above shall also
constitute an IMBALANCE to be settled at the end of the Term, unless the Party
failing to deliver any such quantity has earlier remedied such failure pursuant
to “Limitations of Claims” as set forth in the General Terms and Conditions.










Other Terms and Conditions:
Additional terms and conditions will apply per attached General Terms and
Conditions as well as Confirms for each exchange, incorporated by reference for
all purposes.



Page 1 of 1    

--------------------------------------------------------------------------------

WPT LLC








IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of August 1, 2014.


WPT LLC    Westlake Chemical OpCo LP
By: Westlake Chemical Investments, Inc., its manager    By: Westlake Chemical
OpCo GP LLC, its general partner






By:     /s/ Amy E. Moore        By:     /s/ Lawrence Teel            


Printed        Printed
Name:    Amy E. Moore        Name:    LE (Skip) Teel            


    
Title:    Product Manager, Olefins        Title:    Principal Operation
Officer        


Page 2 of 2     

--------------------------------------------------------------------------------

WPT LLC






GENERAL TERMS & CONDITIONS






TAXES
Any tax, excise, or other governmental charge imposed upon the production, sale,
or transportation of any material delivered hereunder which delivering Party may
be required to pay, shall be paid by receiving Party to delivering Party.


DELIVERIES
Deliveries are FOB the applicable Delivery Points. Delivery by Westlake shall be
made by book transfer.


EXCHANGE STATEMENTS AND INVOICES
On or before the 20th Day of each Month, Westlake shall provide to Counterparty
a statement for each of the Delivery Points setting forth Westlake’s calculation
of the total amount payable by Counterparty for the prior Month for deliveries
made to each Delivery Point, including quantity, current and cumulative
imbalances (each, a “Monthly Statement”).  Counterparty shall pay the amount of
each Monthly Statement no later than the 5th day following receipt by
Counterparty of such Monthly Statement.  Each Party has the right to set off
against any amounts due to the other Party hereunder any and all amounts that
the other Party owes to the first Party under this Agreement or the Ethylene
Sales Agreement, and other transaction agreements entered into on or about the
date hereof.


MEASUREMENT
Measurement and metering of Product to be physically delivered hereunder (a) by
Counterparty shall be governed by the terms and conditions of the Ethylene Sales
Agreement, and (b) by Westlake shall be agreed upon by the Parties in accordance
with the Williams exchange agreement entered into between Counterparty and
Williams Olefins, L.L.C. on or about the date hereof.
 


Both Parties shall have the right to witness the calibration and/or proving of
meters, which are operated and maintained by the other Party or its designee;
and, which are involved in the transfers covered under this Agreement.


TITLE/RISK OF LOSS
Unless otherwise agreed by Counterparty and Westlake in writing, title to, and
all risk of loss or damage of, a Product delivered shall pass from the
delivering Party to the receiving Party at the (1) “in-well” or via book
transfer at the Williams Storage Hub, or (2) the Delivery Points as set forth in
the Ethylene Sales Agreement.


COMPLIANCE WITH LAWS
It is specifically understood that Westlake is an Equal Opportunity Employer and
each Party warrants that it complies with the Fair Labor Standards Act of 1938,
as amended. Each Party agrees that if this Agreement is construed to be a
subcontract within the meaning of the Rules and Regulations approved by the
United States Secretary of Labor pursuant to Executive Order 11246, as amended,
the Vietnam Era Veterans Readjustment Act of 1974, as amended, or the
Rehabilitation Act of 1973, as amended, or of the regulations issued pursuant to
Executive Order 11625, the provisions of the applicable regulations as well as
the Equal Opportunity and Nondiscrimination provision of Section 202 of
Executive Order 11246 shall be incorporated herein by reference and shall be
binding upon each Party as part of this Agreement.


SAMPLING AND TESTING
Receiving Party shall make an examination and test of any Product delivered
hereunder immediately upon receipt at receiving Party's Delivery Point(s), and
failure of receiving Party to give notice of any claim within thirty (30) days
after the receipt of such Product at such Delivery Point(s) shall be an
unqualified acceptance of said product.


WARRANTIES
Delivering Party warrants that Product delivered by it hereunder meets delivery
location’s specifications for such Product hereunder. NO WARRANTIES, INCLUDING
BUT NOT LIMITED TO WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, SHALL BE IMPLIED.


LIMITATIONS OF CLAIMS
Defective or nonconforming Product shall be replaced promptly by delivering
Party with conforming Product without any charge. In the case of delivery of
insufficient quantity of Product(unless otherwise agreed upon pursuant to the
Special Provisions), delivery of the correct quantity of Product shall be
promptly required. Delivering Party shall not be liable for any special,
incidental, indirect lost profits or consequential damages whether or not caused
by or resulting from the negligence of such Party.




Page 3 of 3     

--------------------------------------------------------------------------------

WPT LLC




Any course of dealing between the parties to the contrary notwithstanding, any
claim by receiving Party shall be deemed waived unless presented in writing to
delivering Party no more than ninety (90) days from date of receipt of the
product to which such claim relates.


Unless otherwise stated, receiving Party assumes all risk and liability for
loss, damage, or injury to the person or property of receiving Party or other
arising out of use or possession of any product received hereunder.


INDEMNIFICATION
THE RECEIVING PARTY WILL INDEMNIFY, DEFEND, AND SAVE HARMLESS THE DELIVERING
PARTY, ITS AFFILIATES, AND ITS AND THEIR OFFICERS, EMPLOYEES, AND AGENTS FROM
AND AGAINST ALL SUITS, ACTIONS, LOSSES,


LIABILITIES, DAMAGES, AND CLAIMS, BROUGHT BY THIRD PARTIES, OF ANY CHARACTER,
TYPE, OR DESCRIPTION, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ALL REASONABLE EXPENSES OF LITIGATION,
COURT COSTS, AND REASONABLE ATTORNEYS’ FEES (WHETHER FOR PERSONAL INJURY, DEATH,
DISEASE, PROPERTY DAMAGE, INCLUDING, BUT NOT LIMITED TO, ENVIRONMENTAL
CONTAMINATION, OR OTHERWISE), ARISING OUT OF, OR OCCASIONED BY, THE LOADING,
TRANSPORTATION, UNLOADING, STORAGE, HANDLING, OR USE, EITHER SINGLY OR IN
COMBINATION WITH OTHER SUBSTANCES, OF PRODUCT AFTER TITLE AND RISK OF LOSS
TRANSFERS TO THE RECEIVING PARTY.


THE DELIVERING PARTY WILL INDEMNIFY, DEFEND, AND SAVE HARMLESS THE RECEIVING
PARTY, ITS AFFILIATES, AND ITS AND THEIR OFFICERS, EMPLOYEES, AND AGENTS FROM
AND AGAINST ALL SUITS, ACTIONS, LOSSES, LIABILITIES, DAMAGES, AND CLAIMS OF ANY
CHARACTER, TYPE, OR DESCRIPTION, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ALL EXPENSES OF LITIGATION, COURT COSTS, AND ATTORNEYS’ FEES
(WHETHER FOR PERSONAL INJURY, DEATH, DISEASE, PROPERTY DAMAGE, INCLUDING, BUT
NOT LIMITED TO, ENVIRONMENTAL CONTAMINATION, OR OTHERWISE), ARISING OUT OF, OR
OCCASIONED BY, THE LOADING, TRANSPORTATION, UNLOADING, STORAGE, HANDLING, OR
USE, EITHER SINGLY OR IN COMBINATION WITH OTHER SUBSTANCES, OF PRODUCT PRIOR TO
TITLE AND RISK OF LOSS TRANSFERS TO THE RECEIVING PARTY.


IN INSTANCES WHERE BOTH PARTIES ARE TO SOME DEGREE RESPONSIBLE FOR A CLAIM(S)
DESCRIBED IN THIS SECTION, THE PARTIES WILL INDEMNIFY EACH OTHER TO THE EXTENT
OF THEIR PROPORTIONATE RESPONSIBILITY FOR SUCH CLAIM(S).


DEFAULT
Either Party may defer shipments or terminate this Exchange Agreement if the
other Party fails to deliver Product or pay any invoice in accordance with the
terms of this Agreement, after providing notice to the other Party. No Party’s
obligation to perform will be limited by any previous waiver by a Party.


FORCE MAJEURE
Neither Party shall be in breach of this Agreement or otherwise be liable to the
other Party for its failure to fulfill any term of this Agreement, other than
the obligation to pay any sum when due, if and to the extent that such
fulfillment has been delayed, hindered, curtailed or prevented by a “Force
Majeure Event”, meaning any circumstance or event outside the Party’s reasonable
control or any of the following: (a) any act of God, fire, explosion, landslide
or earthquake; or (b) any storm, hurricane, flood, tidal wave or other adverse
weather condition; or (c) any war (whether declared or not), revolution, act of
civil or military authority, riot, blockade, embargo, trade sanction, terrorism,
sabotage, or civil commotion; or (d) any epidemic or quarantine restriction; or
(e) any strike, lock-out or labor dispute from whatever cause (whether or not
receiving Party, receiving Party’s supplier, delivering Party or delivering
Party’s supplier, as the case may be, is a


Party thereto or might be able to influence or procure the settlement thereof);
or (f) any compliance with any law, regulation or ordinance or with any order,
demand or request of any international, national, local or other port,
transportation or governmental authority or agency or any body or person
purporting to be or to act for such authority or agency or any corporation
directly or indirectly controlled by any of them; or
(g) any unavailability of or interference with the usual means of transporting
Product; or (h) any unplanned shutdown or shutdown in anticipation of a
breakdown or malfunction affecting the plant; or (i) any Party’s inability to
acquire from its usual supply source(s) for this Agreement or on terms it deems
reasonable Product or any material, labor, service, utility or facility
necessary for manufacturing the Product. If, because of such circumstances,
there should be a shortage of Product from any of the excused Party’s sources,
the excused Party will not be obligated to purchase Product in order to perform
this Agreement and if the excused Party is the delivering Party it may apportion
its available Product among all its customers and its own internal uses in such
manner as the excused Party finds fair and reasonable; provided, however, that
it will not be obligated to apportion or otherwise make available to the
receiving Party Product which the excused Party obtains by purchase or exchange
for their own internal uses. Any quantity of Product consequently not delivered
will be deducted from any applicable remaining quantity obligation under this
Agreement unless the Parties agree otherwise in writing. It is agreed that upon
the affected Party giving notice and full particulars of such excuse by
telephone (confirmed in writing), facsimile, or other writing to the other Party
as soon as possible after the occurrence of the cause relied upon, then the
obligations of the Party claiming excuse shall be suspended to the extent that
such Party is rendered unable to perform (other than the obligation to pay all
amounts due as of the date of such excuse), and shall remain suspended during
the continuance of any inability so caused; however, the other Party may (i)
suspend its delivery of Product during such period of suspension(s) and (ii)
terminate this Agreement if the period of suspension(s) lasts more than three
(3) months in the aggregate. Upon any such termination, the Parties are required
to balance the Product quantities by delivery of


Page 4 of 4     

--------------------------------------------------------------------------------

WPT LLC




Product or payment of an agreed price within a reasonable period of time. No
Force Majeure Event shall have the effect of extending the period of the
Agreement or of terminating the Agreement unless agreed by the Parties in
writing.


If deliveries are temporarily suspended and are resumed after the force majeure
ends, any imbalances will then be adjusted, unless otherwise agreed, with
additional deliveries by the Party prevented from delivering by force majeure
until the total deliveries by each Party are approximately equal in quantity. If
force majeure continues through the specified life of the exchange and
deliveries are never resumed, the Party prevented from delivering by force
majeure will pay the other party for the quantity over delivered pursuant to the
terms of this Agreement contained in the Imbalance section.


GOVERNING LAW
THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS, OBLIGATIONS, AND LIABILITIES
OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT GIVING ANY EFFECT TO CONFLICTS OF LAW PRINCIPLES. The rights and
obligations of the Parties arising from the Agreement will not be governed by
the provisions of the United Nations Convention on Contracts for the
International Sale of Goods, application of which is hereby expressly excluded.
STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, SHALL HAVE EXCLUSIVE
JURISDICTION OVER ALL DISPUTES, CLAIMS, OR CAUSES OF ACTION ARISING OUT OF OR
RELATING TO THE AGREEMENT. BOTH PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THE AGREEMENT.


SAFETY AND HEALTH COMMUNICATIONS
Delivering Party will furnish to receiving Party Material Safety Data Sheets
which include health, safety and other hazard communication information on
Product consistent with the Occupational Safety and Health Administration's
Hazard Communications Standard. Delivering Party will also furnish other health
or safety information as required by law. Receiving Party will disseminate
appropriate health and safety information to all persons receiving Party
foresees may be exposed to Product (including but not limited to receiving
Party's employees, contractors, and customers). If Product is further processed,
mixed or incorporated into another product, receiving Party will likewise
disseminate appropriate health and safety information to all persons receiving
Party foresees may be exposed.


RELATIONSHIP OF THE PARTIES
Each Party assumes all its duties under the Agreement as an independent
contractor and nothing contained in the Agreement will be construed as
inconsistent with such independent contractor relationship; neither Party is an
employee or agent of the other Party and as such, neither Party will have the
power or authority, express or implied, to pledge credit, to enter into any
agreement, or to give any representation, warranty, or guarantee on behalf of
the other Party.


The Agreement is not intended to create or constitute a joint venture, pooling
arrangement, partnership, agency, master-servant, or a business entity,
organization, or combination of any type, whatsoever.


The Agreement is intended solely for the benefit of the Parties and their
permitted assigns and will not impart rights enforceable by any other person or
entity, except as expressly provided in the Agreement.


COUNTERPARTS
The Agreement may be executed and delivered in one or more counterparts, and by
the different Parties in separate counterparts, each
of which when executed and delivered will be deemed an original, but all of
which taken together will constitute one and the same agreement.


CONSPICUOUSNESS
The Parties acknowledge all provisions of the Agreement comply with any and all
requirements of conspicuousness under the laws of the State of Texas.


HEADINGS
The titles and headings set forth in the Agreement have been included solely for
ease of reference and will not be considered in the interpretation or
construction of the Agreement.


CONSTRUCTION OF AGREEMENT
Any ambiguities or uncertainties in the wording of any provision of this
Agreement shall not be construed or interpreted for or against any Party because
that Party drafted or caused its legal representative to draft the provision.
Unless expressly stated otherwise in this Agreement, words used in the singular
include the plural, the plural includes the singular, and the neuter gender
includes the masculine and the feminine.


SEVERABILITY
The invalidity or unenforceability of any particular provision of the Agreement
will not affect the other provisions hereof, and the Agreement will be construed
in all respects as if such invalid or unenforceable provision were omitted.


MISCELLANEOUS
This Agreement shall not be assigned in whole or in part by either Party without
the written consent of the other Party; provided, that either Party may assign
this Agreement to any of its affiliates in whole or in part.


Page 5 of 5     

--------------------------------------------------------------------------------

WPT LLC






No waiver by either Party of any breach of any of the terms and conditions
herein contained shall be construed as a waiver of any other breach of the same
or any other term and condition. The entire agreement is contained herein and
there are no oral understandings, representations, or warranties affecting it.
No modification of this agreement shall be of any force or effect unless such
modification is in writing and signed by the Party to be bound thereby, and no
modification shall be effected by the acknowledgment or acceptance of purchase
order forms containing terms or conditions at variance with those set forth
herein.




Page 6 of 6     

--------------------------------------------------------------------------------


WPT LLC                             EXHIBIT 10.20
(“Westlake” or “Party”)
        












Page 7 of 7    